IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00038-CV

WALTER ZAWISLAK, M.D.,
                                                             Appellant
v.

THE TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER,
                                    Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 16-001998-CV-85


                           MEMORANDUM OPINION

       In three issues, Walter Zawislak, M.D., (Zawislak) appeals from the trial court’s

judgment granting Texas A&M University System Health Science Center’s (TAMHSC)

plea to the jurisdiction and dismissing with prejudice all the causes of action, claims, and

relief sought by Zawislak against TAMHSC in the underlying suit. We will affirm.

                                      BACKGROUND

       The Texas Medical Board (the Board) filed a complaint against Zawislak with the

State Office of Administrative Hearings. Following a hearing regarding the complaint,
the administrative law judge (ALJ) issued a “Proposal for Decision” containing findings

of fact and conclusions of law. Thereafter, the Board issued a “Final Order” adopting the

ALJ’s findings of fact and conclusions of law, including conclusions that Zawislak had

committed negligence in his performance of several medical services.

       The Board reprimanded Zawislak in its Final Order. The Board also ordered,

among other things, that Zawislak contact TAMHSC to schedule a Knowledge, Skills,

Training, Assessment, and Research (KSTAR) assessment. The Board stated in its Final

Order that the assessment should be of Zawislak and his practice of medicine and should

determine whether Zawislak should undergo an education plan. The Board further

ordered that if TAMHSC recommended an education plan for Zawislak, then Zawislak

must complete it.

       The ensuing relationship between Zawislak and TAMHSC led to the underlying

lawsuit. Zawislak originally sued TAMHSC for defamation, but in his amended petition,

Zawislak dropped his defamation claim and instead asserted causes of action against

TAMHSC for negligence under the Texas Tort Claims Act (TTCA) and for breach of

contract. More specifically, Zawislak alleged as follows in his live petition at the time the

trial court granted TAMHSC’s plea to the jurisdiction:          Zawislak entered into an

“Agreement for Professional Services” (the Agreement) with TAMHSC for TAMHSC to

conduct a KSTAR assessment for him. Under the Agreement, TAMHSC was to perform

the following duties in conducting Zawislak’s KSTAR assessment:

       •       provide five medical records that had been de-identified that Zawislak
               would review and provide formal feedback as to the care rendered;


Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                            Page 2
       •       provide the opportunity to assess four patient scenarios using standardized
               patients and conduct a formal physical assessment, document findings, and
               be prepared to discuss the findings and rationale for such;

       •       provide four National Board of Medical Examiners Tests with Subject
               Examination by TAMHSC;

       •       check references and obtain feedback on past and present performance
               applicable to the assessment;

       •       provide a formal written evaluation of Zawislak at the conclusion of the
               assessment;

       •       provide micro-cognitive computerized testing through TAMHSC; and

       •       provide ECG 12-lead and rhythm strip analysis through TAMHSC.

In turn, Zawislak consented in the Agreement to:

       •       complete all necessary paperwork, including authorization to contact
               references that may have knowledge of his medical practice;

       •       fully participate in the aforementioned “activities”;

       •       compensate TAMHSC pursuant to the Agreement;

       •       be present at TAMHSC as scheduled; and

       •       allow KSTAR follow-up at one- and five-year post-assessment.

       Zawislak alleged that TAMHSC, however, performed its duties under the

Agreement negligently. Zawislak asserted that TAMHSC breached its duty of care to

him because TAMHSC failed to adhere to the Agreement’s “STANDARD OF CARE”

section, which states: “TAMHSC warrants that Services shall be performed by personnel

possessing competency consistent with applicable industry standards.”

       Zawislak alleged that his KSTAR assessment consisted of a rigorous two-day

evaluation, which TAMHSC employee Dr. Steele (Steele) oversaw. Before the assessment
Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                         Page 3
began, TAMHSC interviewed Zawislak to determine his specific area of medical practice,

but after the assessment started, Zawislak immediately noticed that he was not being

tested in his correct field of medicine.      Zawislak is an emergency medicine (EM)

physician, and he was being administered an ambulatory care medicine (ACM) exam.

Zawislak immediately notified the proctor of the issue. Zawislak also emailed Steele after

the exam, requesting that Steele review the ACM exam with the faculty of the EM

department of TAMHSC’s medical school to determine if they thought that the ACM

exam was “a good indicator of the working knowledge of EM.” Steele refused to do so.

       Zawislak alleged that he “suffered direct and obvious discomfort and mental

anguish . . . from the duress, stress, and frustration [of] improperly testing [him] outside

his field of medicine” during the KSTAR assessment. Zawislak further asserted that

TAMHSC, having full knowledge of Zawislak’s discomfort, “falsely and negligently

reported” the following written statements about him:

       •       Zawislak was distressed to the point that he appeared to be distracted,
               which can have an impact on patient safety, and

       •       Zawislak should have a forensic psychiatric exam to define the underlying
               causes of his behaviors and the sources of his distress more clearly, which
               would allow him to get treatment to help ease his distress and help him
               communicate and behave in a more professional way.

       Zawislak alleged that TAMHSC further breached its duty of care to him because

the TAMHSC employee who was responsible for administering the Electrocardiogram

and Rhythm Strip Interpretation Test (ERSIT) of the KSTAR assessment had no expertise,

training, or adequate supervision to determine whether the materials that she used for

the assessment were suitable for testing purposes. During the administration of the

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                           Page 4
ERSIT, Zawislak challenged the integrity of the exam by informing the TAMHSC

employee that about half of the electrocardiograms and several of the rhythm strips had

artifacts that would cause interpretation errors.       The employee reproduced the

electrocardiograms and rhythm strips multiple times. After finally using a different

printer, the reproductions were of high resolution and did not have the previously

identified artifacts. Zawislak thereafter received a perfect ERSIT score.

       Zawislak finally alleged that TAMHSC employees negligently used the KSTAR

assessment materials to evaluate his performance and that the condition of the KSTAR

assessment materials were inadequate to evaluate him.            According to Zawislak,

TAMHSC failed to provide the opportunity to assess four patient scenarios using

standardized patients, as expressly promised in the Agreement. Zawislak asserted that

instead, TAMHSC’s use of the KSTAR patient scenarios required Zawislak to ignore

recognized standards of care for EM physicians. Zawislak alleged that additionally,

TAMHSC failed to provide adequate micro-cognitive computerized testing, as expressly

promised in the Agreement, because TAMHSC’s computer frequently malfunctioned

during the testing.

       Zawislak alleged that TAMHSC’s “use or condition of its KSTAR assessment and

evaluation,” as described above, caused Zawislak “personal injuries that resulted in

direct and obvious mental anguish, duress, stress, and frustration from improperly

testing [Zawislak] outside his field of medicine.” Zawislak’s “mental anguish, stress, and

frustration [were] further exacerbated” because his medical career and medical license

were placed in jeopardy. Zawislak alleged that he should therefore be entitled to the

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                         Page 5
following damages: mental anguish, medical expenses, loss of services, and loss of past

and future earning capacity.

       Along with the foregoing negligence allegations, Zawislak also alleged that

TAMHSC breached a “valid, enforceable contract.” More specifically, Zawislak claimed

that TAMHSC breached the Agreement because it failed to provide four National Board

of Medical Examiners Tests with Subject Examination; failed to test Zawislak in his

correct field of medicine; used a faulty case scenario to test an EM physician; failed to

provide the opportunity to assess four patient scenarios using standardized patients and,

instead, provided KSTAR patient scenarios that required Zawislak to ignore recognized

standards of care for EM physicians; allowed Zawislak’s KSTAR assessment to be

performed by Steele and other TAMHSC employees who lacked professional medical

competency or expertise in EM; failed to provide five medical records that had been de-

identified for Zawislak to review and to provide formal feedback as to the care rendered;

failed to provide a competent assessment of Zawislak’s evaluation of patient medical

charts; and failed to provide adequate micro-cognitive computerized testing because

TAMHSC’s computer frequently malfunctioned during testing. Zawislak then alleged

that TAMHSC’s breach of contract caused him injury, resulting in general and special

damages including loss of credit or reputation in the medical community, the

cost/expenses that Zawislak paid for the Agreement, loss of Zawislak’s earning capacity,

and loss of profits from Zawislak’s medical/professional practice.




Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                        Page 6
       TAMHSC answered Zawislak’s pleadings by denying Zawislak’s allegations.

TAMHSC’s first amended answer, its live pleading at the time the trial court rendered

judgment in this case, also provided:

                                           III.
                                   SOVEREIGN IMMUNITY

               Defendant TAMHSC is a state governmental unit pursuant to Tex.
       Ed. Code § 89.002 and Tex. Civ. Prac. & Rem. Code § 101.001(3) as a matter
       of law and has full sovereign immunity both from suit and from liability,
       save only to the extent of the partial waiver of same given by the [TTCA]
       (Chapter 101 of the Texas Civil Practice & Remedies Code), and hereby
       pleads and asserts its claim to and defense of sovereign immunity, and the
       limits, exemptions, and exclusions of the [TTCA].

                                           IV.
                                PLEA TO THE JURISDICTION

              Defendant TAMHSC is entitled to Sovereign Immunity from suit
       and from liability and the Plaintiff [Zawislak]’s petition fails to allege
       adequate grounds to establish a waiver of such Sovereign Immunity;
       therefore, the Court is without jurisdiction to hear this cause of action and
       the same should be dismissed with prejudice. . . .

                                              ....

                                      VII.
                        ADDITIONAL AFFIRMATIVE DEFENSES

              In addition to the foregoing, Defendant [TAMHSC] asserts the
       following affirmative defenses to Plaintiff [Zawislak]’s claims:

               ....

               5.      Defendant [TAMHSC] asserts any and all immunities that
                       may apply to Plaintiff [Zawislak]’s suit, including sovereign
                       immunity to liability and to suit, official and qualified
                       immunity, or any other immunity that may now or later apply
                       to the case and claims.




Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                            Page 7
       TAMHSC also filed a separate document containing a plea to the jurisdiction and,

alternatively, motions for summary judgment. In the plea to the jurisdiction, TAMHSC

asserted that the trial court lacked subject matter jurisdiction because sovereign

immunity had not been waived as to either Zawislak’s negligence or breach-of-contract

claims. TAMHSC also specifically asserted that Zawislak had failed to allege a claim that

falls within the limited waiver of sovereign immunity under the TTCA because Zawislak

had failed to allege that there had been use of tangible personal property under section

101.021(2) of the Civil Practice and Remedies Code. TAMHSC then argued alternatively

that it was entitled to traditional and/or no-evidence summary judgment on the grounds

that it was entitled to sovereign immunity because there had been no use of tangible

personal property under the TTCA and because the State had not waived sovereign

immunity for breach of contract. The trial court thereafter granted TAMHSC’s plea to

the jurisdiction and dismissed with prejudice all the causes of action, claims, and relief

sought by Zawislak against TAMHSC. This appeal ensued.

                                 WAIVER FOR FAILURE TO PLEAD

       In his first issue, Zawislak contends that TAMHSC waived its entitlement to

“sovereign immunity pursuant to the [TTCA], Tex. Civ. Prac. & Rem. Code § 101.021(2),

because there has been no use of tangible personal property when [TAMHSC] failed to

raise it as an affirmative defense in [TAMHSC’s first amended answer].” We disagree.

       Sovereign immunity includes two distinct principles: immunity from suit and

immunity from liability. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 224

(Tex. 2004). Immunity from liability protects the State or certain governmental units from

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                         Page 8
judgment even if the Legislature has consented to suit. Tex. Dep’t of Transp. v. Jones, 8

S.W.3d 636, 638 (Tex. 1999) (per curiam). Like other affirmative defenses to liability, it

must be pleaded or else it is waived. Id. (citing Davis v. City of San Antonio, 752 S.W.2d

518, 519-20 (Tex. 1988)); see TEX. R. CIV. P. 94. Immunity from liability does not affect a

trial court’s jurisdiction to hear a case. Jones, 8 S.W.3d at 638.

       In contrast, immunity from suit bars an action against the State or certain

governmental units unless the Legislature has consented to suit. Id.; see Tex. Parks &

Wildlife Dep’t v. Sawyer Tr., 354 S.W.3d 384, 388 (Tex. 2011). Immunity from suit defeats

a trial court’s subject matter jurisdiction and is properly asserted in a plea to the

jurisdiction. Jones, 8 S.W.3d at 638-39. This is true even in the context of the TTCA, which

creates a unique statutory scheme in which immunity from suit and immunity from

liability are co-extensive. See Miranda, 133 S.W.3d at 224; see also TEX. CIV. PRAC. & REM.

CODE ANN. § 101.025(a) (“Sovereign immunity to suit is waived and abolished to the

extent of liability created by this chapter.”).

       Here, TAMHSC properly challenged the trial court’s jurisdiction to hear the

underlying case by asserting its immunity from suit in a plea to the jurisdiction. See Jones,

8 S.W.3d at 638-39. TAMHSC also specifically raised in its plea to the jurisdiction its

argument that it was entitled to sovereign immunity because Zawislak had failed to

allege that there had been use of tangible personal property under section 101.021(2) of

the Civil Practice and Remedies Code. Thus, TAMHSC did not waive its entitlement to

immunity from suit for failure to properly plead it. See id. Furthermore, we need not

address Zawislak’s argument that TAMHSC waived its entitlement to immunity from

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                            Page 9
liability. The trial court granted TAMHSC’s plea to the jurisdiction and therefore did not

rule on TAMHSC’s motions for summary judgment, including the issue of whether

TAMHSC was entitled to immunity from liability. We therefore overrule Zawislak’s first

issue.

                                     PLEA TO THE JURISDICTION

         In his third issue, Zawislak challenges the trial court’s granting of TAMHSC’s plea

to the jurisdiction as to his negligence claim.1

                 We review a trial court’s ruling on a plea to the jurisdiction de novo.
         . . . Miranda, 133 S.W.3d [at] 226. . . . When a party has filed a plea to the
         jurisdiction challenging the pleadings, a reviewing court must construe the
         pleadings liberally in favor of the pleader and look to the pleader’s intent.
         See id. If the facts alleged affirmatively demonstrate the trial court’s
         jurisdiction to hear the cause, the plea to the jurisdiction must be denied.
         See id. If the pleadings do not contain sufficient facts to affirmatively
         demonstrate the trial court’s jurisdiction, but do not affirmatively
         demonstrate incurable defects in the jurisdiction, the issue is one of
         pleading sufficiency and the plaintiffs should be afforded the opportunity
         to amend. See id. If the pleadings affirmatively negate the existence of
         jurisdiction, then a plea to the jurisdiction may be granted without allowing
         an opportunity to amend. See id. at 227.

                 If in its plea to the jurisdiction a party challenges the existence of
         jurisdictional facts, the reviewing court considers relevant evidence
         submitted by the parties when necessary to resolve the jurisdictional issues
         raised, as the trial court is required to do. See id. If the evidence creates a
         fact question regarding the jurisdictional issue, then the plea to the
         jurisdiction must be denied. See id. at 227-28. However, if the relevant
         evidence is undisputed or fails to raise a fact question on the jurisdictional
         issue, then the court rules on the plea to the jurisdiction as a matter of law.
         Id. at 228. In ruling on a plea to the jurisdiction, a court does not consider
         the merits of the parties’ claims. See id. at 226-28; County of Cameron v.
         Brown, 80 S.W.3d 549, 555 (Tex. 2002).


1Zawislak did not raise an issue or make any arguments in his briefing about the trial court’s granting of
TAMHSC’s plea to the jurisdiction as to Zawislak’s breach-of-contract claim. Accordingly, we need not
address the issue.

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                                       Page 10
Tex. A & M Univ. v. Starks, 500 S.W.3d 560, 567 (Tex. App.—Waco 2016, no pet.) (quoting

Kirby Lake Dev., Ltd. v. Clear Lake City Water Auth., 321 S.W.3d 1, 3-4 (Tex. App.—Houston

[14th Dist.] 2008) (mem. op.), aff’d, 320 S.W.3d 829 (Tex. 2010)).

       Sovereign immunity from suit, as stated above, deprives a trial court of jurisdiction

over a lawsuit in which a party has sued the State or certain governmental units unless

the Legislature has consented to suit. Sawyer Tr., 354 S.W.3d at 388; Miranda, 133 S.W.3d

at 224. TAMHSC is one such governmental unit that enjoys sovereign immunity from

suit absent legislative consent. See Univ. of Tex. Med. Branch at Galveston v. Kai Hui Qi, 402

S.W.3d 374, 380 (Tex. App.—Houston [14th Dist.] 2013, no pet.). The TTCA provides a

limited waiver of sovereign immunity. Miranda, 133 S.W.3d at 224; see TEX. CIV. PRAC. &

REM. CODE ANN. §§ 101.001-.109. Sovereign immunity from suit is waived to the extent

of liability under the TTCA. TEX. CIV. PRAC. & REM. CODE ANN. § 101.025(a). In section

101.021(2) of the Civil Practice and Remedies Code, the TTCA provides that a

governmental unit is liable for “personal injury and death so caused by a condition or use

of tangible personal or real property if the governmental unit would, were it a private

person, be liable to the claimant according to Texas law.” Id. § 101.021(2).

       In the TTCA context, “tangible personal property refers to something that has a

corporeal, concrete, and palpable existence.” Univ. of Tex. Med. Branch at Galveston v. York,

871 S.W.2d 175, 178 (Tex. 1994). Furthermore, in the TTCA context, a “condition” has

been defined as “’either an intentional or an inadvertent state of being.’” Sampson v. Univ.

of Tex. at Austin, 500 S.W.3d 380, 388 (Tex. 2016) (quoting Abutahoun v. Dow Chem. Co., 463

S.W.3d 42, 49 (Tex. 2015) (quoting Sparkman v. Maxwell, 519 S.W.2d 852, 858 (Tex. 1975))).

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                            Page 11
       To state a “condition” claim under the [TTCA], there must be an allegation
       of “defective or inadequate property.” Salcedo v. El Paso Hosp. Dist., 659
       S.W.2d 30, 32 (Tex. 1983); see [Dallas County] v. Posey, 290 S.W.3d 869, 872
       (Tex. 2009) (per curiam) (“For a defective condition to be the basis for
       complaint, the defect must pose a hazard in the intended and ordinary use
       of the property.”).

Sampson, 500 S.W.3d at 388 (footnote omitted). Additionally, in the TTCA context, the

term “use” means “to put or bring into action or service; to employ for or apply to a given

purpose.” Id. (quoting Tex. Dep’t of Crim. Just. v. Miller, 51 S.W.3d 583, 588 (Tex. 2001)

(quoting Mount Pleasant Indep. Sch. Dist. v. Estate of Lindburg, 766 S.W.2d 208, 211 (Tex.

1989))).

       As with negligent activity claims under common law, to state a “use” of
       tangible personal property claim under the [TTCA], the injury must be
       contemporaneous with the use of the tangible personal property—“[u]sing
       that property must have actually caused the injury.” [Miller, 51 S.W.3d at
       588.] Allegations of mere non-use of property cannot support a “use” claim
       under the [TTCA]. See, e.g., [Tex. Nat. Res. Conservation Comm’n v.] White, 46
       S.W.3d [864,] 869-70 [(Tex. 2001)] (concluding that the failure to use a pump
       to dissipate gasoline vapors did not support a claim for negligent use of
       tangible personal property). Additionally, . . . a governmental unit “does
       not ‘use’ tangible personal property . . . within the meaning of section
       101.021(2) by merely providing, furnishing, or allowing . . . access to it.”
       Rusk State Hosp. [v. Black], 392 S.W.3d [88,] 98 [(Tex. 2012)]. However, non-
       use and furnishing access are distinguishable from situations in which a
       governmental unit “provided equipment that lacked an integral safety
       component.” See [Tex. A & M Univ. v.] Bishop, 156 S.W.3d [580,] 584 [(Tex.
       2005)] (explaining that providing equipment that lacks “an integral safety
       component” represents “the outer bounds of what we have defined as use
       of tangible personal property,” and we “appl[y] [our precedent] narrowly
       only when an integral safety component is entirely lacking rather than
       merely inadequate”).

Sampson, 500 S.W.3d at 388-89.

       For immunity to be waived under section 101.021(2), the plaintiff’s injuries must

also have been proximately caused by the condition or use of the tangible personal

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                             Page 12
property. City of Dallas v. Sanchez, 494 S.W.3d 722, 726 (Tex. 2016) (per curiam) (citing

Dall. Cnty. Mental Health & Mental Retardation v. Bossley, 968 S.W.2d 339, 342-43 (Tex.

1998)).

          Proximate cause requires both “cause in fact and foreseeability.” Ryder
          [Integrated Logistics, Inc. v. Fayette County], 453 S.W.3d [922,] 929 [(Tex. 2015)
          (per curiam)]. For a condition of property to be a cause in fact, the condition
          must “serve[ ] as ‘a substantial factor in causing the injury and without
          which the injury would not have occurred.’” Id. (quoting Del Lago Partners,
          Inc. v. Smith, 307 S.W.3d 762, 774 (Tex. 2010)). When a condition or use of
          property merely furnishes a circumstance “that makes the injury possible,”
          the condition or use is not a substantial factor in causing the injury. Bossley,
          968 S.W.2d at 343. To be a substantial factor, the condition or use of the
          property “must actually have caused the injury.” Posey, 290 S.W.3d at 872
          (“This nexus requires more than mere involvement of property; rather, the
          condition must actually have caused the injury.”).

Sanchez, 494 S.W.3d at 726.

          Zawislak argues here that the trial court erred when it failed to determine that

TAMHSC’s KSTAR assessment materials are tangible personal property and that their

use or defective condition proximately caused him injury. We disagree.

          In determining whether sovereign immunity has been waived, courts look to the

real substance of a plaintiff’s cause of action, not the plaintiff’s characterization of his

claims. Kai Hui Qi, 402 S.W.3d at 389. Here, the real substance of Zawislak’s negligence

claim was that TAMHSC used the KSTAR assessment materials to improperly test

Zawislak outside of his field of medicine, causing him personal injuries. Zawislak did

not allege that TAMHSC’s misuse of the tangible materials that TAMHSC employed to

conduct the KSTAR assessment caused his injuries. Instead, Zawislak alleged that he was

injured because TAMHSC assessed or evaluated him using the wrong standard. In other


Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                                    Page 13
words, TAMHSC misused the information that Zawislak gave to it, namely, that he is an

EM physician and should be assessed as such.

       Information itself, however, is “intangible” because it “is an abstract concept,

lacking corporeal, physical, or palpable qualities.” York, 871 S.W.2d at 179. “[T]he fact

that information is recorded in writing does not render the information tangible

property.” Id. The foregoing allegations made by Zawislak in his negligence claim are

therefore insufficient allegations that Zawislak’s personal injuries were caused by a

condition or use of tangible personal property. See id. at 178-79.

       Furthermore, to the extent that Zawislak alleged that TAMHSC misused the

results of the KSTAR assessment, such results are likewise information and not tangible

property. See id.; Cervantes v. McKellar, 424 S.W.3d 226, 237 (Tex. App.—Texarkana 2014,

no pet.) (holding that allegations of negligent interpretation and delayed response to

information produced by medical monitoring equipment did not involve use of tangible

personal property); see also Univ. of Tex. Med. Branch at Galveston v. Crawford, No. 14-18-

00758-CV, 2019 WL 7372163, at *3 (Tex. App.—Houston [14th Dist.] Dec. 31, 2019, no pet.)

(mem. op.) (stating that medical test results are information and not tangible personal

property).

       Zawislak did allege in his negligence claim that there were problems with the

condition of some of the tangible KSTAR assessment materials, i.e., Zawislak’s allegations

that about half of the electrocardiograms and several of the rhythm strips during the

ERSIT had artifacts that would cause interpretation errors and that TAMHSC’s computer

frequently malfunctioned during the micro-cognitive computerized testing.              But

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                         Page 14
Zawislak did not allege that those conditions caused any of his personal injuries. And,

as stated above, for immunity to be waived under section 101.021(2), the plaintiff’s

injuries must have been proximately caused by the condition of the tangible personal

property. Sanchez, 494 S.W.3d at 726.

       Finally, Zawislak’s reliance on Lowe v. Texas Tech University, 540 S.W.2d 297 (Tex.

1976), is misplaced. In Lowe, the Texas Supreme Court held that immunity was waived

when a state actor provided equipment that lacked an integral safety component. Id. at

300 (providing football uniform without knee brace); see Bishop, 156 S.W.3d at 584.

Zawislak did not allege here that the KSTAR assessment materials lacked an integral

safety component.       Furthermore, the Texas Supreme Court has clarified that Lowe

represents “’the outer bounds of what we have defined as use of tangible personal

property’” and has therefore applied the case “narrowly only when an integral safety

component is entirely lacking rather than merely inadequate.” Bishop, 156 S.W.3d at 584

(quoting Kerrville State Hosp. v. Clark, 923 S.W.2d 582, 585 (Tex. 1996)). Accordingly, to

the extent Zawislak alleged that TAMHSC did not actually use the KSTAR assessment

materials but provided them to Zawislak to use, Zawislak did not allege a “use” claim

under the TTCA. See Sampson, 500 S.W.3d at 389.

       In light of the foregoing, we thus conclude that Zawislak’s pleadings did not

contain sufficient facts to affirmatively demonstrate the trial court’s jurisdiction.

Accordingly, the trial court did not err in granting TAMHSC’s plea to the jurisdiction as

to Zawislak’s negligence claim. See Starks, 500 S.W.3d at 567. We overrule Zawislak’s

third issue.

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                        Page 15
                                   OPPORTUNITY TO REPLEAD

       In his second issue, Zawislak contends that the trial court erred when it dismissed

his claims against TAMHSC with prejudice without allowing him the opportunity to

amend the alleged pleading defects.

       In granting TAMHSC’s plea to the jurisdiction, the trial court necessarily

concluded that Zawislak’s pleadings did not contain sufficient facts to affirmatively

demonstrate the trial court’s jurisdiction. Furthermore, for the reasons explained in our

discussion of Zawislak’s third issue, we have also reached the conclusion that Zawislak’s

pleadings did not contain sufficient facts to affirmatively demonstrate the trial court’s

jurisdiction.

       A plaintiff should nevertheless generally be afforded a reasonable opportunity to

amend defective pleadings unless the pleadings demonstrate incurable defects or negate

the existence of jurisdiction. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 839-40

(Tex. 2007). But Zawislak’s pleading defects cannot be cured, and he has made no

suggestion as to how to cure the jurisdictional defect.       Accordingly, we overrule

Zawislak’s second issue.

                                              CONCLUSION

       Having overruled all of Zawislak’s issues, we affirm the trial court’s judgment.




                                                     MATT JOHNSON
                                                     Justice




Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                        Page 16
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Davis2
Affirmed
Opinion delivered and filed June 23, 2021
[CV06]




2The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Zawislak v. Tex. A&M Univ. Health Sci. Ctr.                                                       Page 17